DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable generic claim, claims 2, 3, 6 and 20-25, directed to other species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims directed to the species requirement are previously withdrawn from consideration have been rejoined, the restriction requirement, as it pertains to the species requirement, as set forth in the Office action mailed on July 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. In claim 6 line 5 delete “a predetermined pattern with respect to a plurality of divided regions” and insert --the predetermined pattern with respect to the plurality of divided regions--


Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious the controller receiving data from the position detection sensor and based on the received data “the controller controls the straightening device in such a way that straightening speed of the straightening device is the same as the cooling speed of the cooling device” in combination with the rest of the claimed limitations set forth in claim 1 and neither anticipates nor renders obvious the controller receiving data from the position detection sensor and based on the received data “the controller controls the straightening speed of the straightening device depending on the shape pattern of the material” in combination with the rest of the claimed limitations set forth in claim 18.
Ko (KR 20140084662) discloses a straightening system comprising of a cooling device (40), a straightening device (50), a flatness measuring system (60) and a controller (C) that controls the straightening device and cooling device in response to the data to enhance the flatness of the material.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention and no motivation is found to modify to prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since there is no teaching or suggestion to incorporate a position detection sensor and base control of the straightening device from the data received from the position detection sensor. Claims 1-3, 6, 14 and 18-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725